UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 7, 2012 POSITIVEID CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 001-33297 06-1637809 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1, SUITE 200 DELRAY BEACH, FLORIDA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 561-805-8008 (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement In July 2008, PositiveID Corporation (the “Company”) completed the sale of all of the outstanding capital stock of Xmark Corporation (“Xmark”) to Stanley Canada Corporation (“Stanley”). In January2010, Stanley received a notice from the Canadian Revenue Agency (“CRA”) that the CRA would be performing a review of Xmark’s Canadian tax returns for the periods 2005 through 2008. The review covered all periods that the Company owned Xmark. In February 2011, and as revised on November 9, 2011, Stanley received a notice from the CRA that the CRA completed its review of the Xmark returns and was questioning certain deductions on the tax returns under review. In November and December 2011, the CRA and the Ministry of Revenue of the Province of Ontario issued notices of reassessment confirming the proposed adjustments. The total amount of the income tax reassessments for the 2006-2008 tax years, including both provincial and federal reassessments, plus interest, was approximately CAD$1.4 million. On January 20, 2012, the Company received an indemnification claim notice from Stanley related to the matter.The Company does not agree with the position taken by the CRA, and filed a formal appeal related to the matter on March 8, 2012. In connection with the filing of the appeal, Stanley was required to remit an upfront payment of a portion of the tax reassessment totaling approximately CAD$948,000. Pursuant to a letter agreement dated March 7, 2012, the Company has agreed to repay Stanley for this upfront payment or loan, plus interest at the rate of five percent per annum, in 24 equal monthly payments beginning on June 1, 2012. To the extent that the Company and Stanley reach a successful resolution of the matter through the appeals process, the loan (or a portion thereof) will be returned to Stanley or the Company, as applicable. Item 2.03. Creation of a Direct Financial Obligation or an Obligation under an Off-Sheet Balance Arrangement of a Registrant. The information disclosed under Item1.01 of this report is incorporated into this Item2.03 in its entirety. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PositiveID Corporation Date: March 9, 2012 /s/ Bryan D. Happ Bryan D. Happ Chief Financial Officer 3
